Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Curry on 11-5-2021.
The application has been amended as follows: 
Claim 1 should read: An interface system for a display device comprising: 5a receiver; a transmitter configured to transmit a signal including a common mode voltage to the receiver through transmission lines; [[and]] a plurality of bias circuits configured to adjust the common mode voltage of the signal[[,]] ; and a balance voltage detector configured to detect voltages of the transmission 15lines, 10wherein the bias circuits are configured to receive a bias control bit to generate a biased common mode voltage.
Claim 2 is cancelled.
Claims 3, 8, and 10 now depend on claim 1 not claim 2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Park U.S. App. 2007/0024560 teaches an interface system (see Abstract for data driving system) comprising: a receiver (see Fig. 3B, Item 150); a transmitter (see Fig. 3B, Item 130) configured to transmit a signal including a common mode voltage to the receiver through transmission lines (see at least Fig. 4 disclosing changing Vcom based on VCS and Vop to have optimized Vcom values); circuits are configured to receive a bias control bit to generate a biased common mode voltage (see at least Para. 78, 83-86 where Vcom1-Vcom3 are generated based on the VCS signal).
Kim U.S. App. 20170148369 teaches and a plurality of bias circuits configured to adjust the common mode voltage of the signal, wherein the bias circuits (see Figs. 7 and 11, CVcom is generated using a resistor ladder and from multiple biases).
The references cited in the PTO-892 neither singularly nor in combination teach all the limitations of independent claim 1 as amended above and claim 16 as originally filed.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694